                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )
                                                  )
       vs.                                        )              Cr. No. 14-CR-2772 WJ
                                                  )
MICHAEL YONNIE,                                   )
                                                  )
               Defendant.                         )

                    UNITED STATES’ SENTENCING MEMORANDUM

       In preparation for sentencing, the United States submits this sentencing memorandum in

the above-captioned case. This memorandum requests that this Honorable Court accept the

Federal Rule of Criminal Procedure Rule 11(c)(1)(C) plea agreement entered by the Defendant

on March 20, 2019, and sentence the Defendant to 240 months of incarceration. Several family

members plan to address the Court at sentencing and a Navajo interpreter will be needed.

       I.      Acceptance of the Plea Provides Certainty and Finality

       The United States respectfully requests the Court accept the agreement because grounds

for the plea are significantly tied to the arduous negotiations between the parties, taking into

account several variables and risks associated with trial. In consideration of acceptance of

Defendant’s plea agreement, the United States asks this Court to consider the parties’ interest in

minimizing the uncertainties of trial by negotiating this settlement. “The potential to conserve

valuable prosecutorial resources and for defendants to admit their crimes and receive more

favorable terms at sentencing means that a plea agreement can benefit both parties.” Missouri v.

Frye, 132 U.S. 1399, 1407 (2012). Parties in a criminal case must assess the likely outcome of
motions and trial practice. Defendants in particular must weigh their tolerance for the risk of

losing a trial against the benefits of a negotiated settlement.

       Likewise, the United States must weigh the public and the victim’s interest against the

risks of proceeding to trial. The United States carefully evaluated the evidence in this case. In

negotiating Defendant’s plea agreement, the United States considered the limitations within the

case and impact of the crime committed and weighed them against the nature of the offense and

Defendant’s history and mental health defenses. The United States factored in the loss of

evidence from the death of a witness and the potential fading of memory from other witnesses.

The United States took into account sentencing guidelines in the PSR. Accordingly, the United

States asks this Court to accept Defendant’s plea agreement.

       II.     Procedural History

       The Court authorized a criminal complaint on July 21, 2014, for two homicides that

occurred on July 18, 2014. (Doc. 1). FBI arrested Defendant on July 23, 2014. (Doc. 3). The

court held his Initial Appearance on July 24, 2014. (Doc. 4). Defendant waived his preliminary

hearing and detention hearing on July 25, 2014. (Docs. 10 and 11). The Grand Jury indicted

Defendant on two counts of First Degree Murder in violation of 18 U.S.C. §§ 1153 and 1111 on

August 12, 2014. (Doc. 15). After lengthy motion practice and competence evaluations, the

parties stipulated to Defendant’s competency after an evaluation by Dr. Foote on March 19,

2019. (Doc. 136). Defendant pleaded guilty to an information (Doc. 138) charging Defendant

with two counts of Murder in the Second Degree. (Doc. 140). The plea agreement is pursuant to

Rule 11(c)(1)(C) with a term of incarceration of 240 months for Defendant. United States

Probation completed a pre-sentence report (PSR) which they disclosed on May 10, 2019. (Doc.

147). The PSR accurately assesses Defendant’s criminal history category as a category I. Id. The



                                                   2
PSR calculated the offense level 37 for a range of incarceration of 210 to 262 months. Id.

Sentencing is set on June 24, 2019. (Doc. 143).

       III.    Analysis Under 18 U.S.C. § 3553(a)

       The Court must consider the factors set forth in 18 U.S.C. § 3553(a) in determining a

sentence that is sufficient but not greater than necessary to achieve the statutory purposes of

federal sentencing. See United States v. Booker, 543 U.S. 220 (2005). Among other

considerations, these factors take into account the nature of the offense, the defendant’s history,

seriousness of the charge, and the applicable guideline range. 18 U.S.C. § 3553(a).

       Imprisonment for 240 months is sufficient but not greater than necessary to achieve the

purposes of 18 U.S.C. § 3553(a). Given the nature and circumstances, as well as Defendant’s

history, a plea within the guideline range is warranted. Defendant has no criminal history.

Defendant’s mental health history would have permitted a claim for further mitigation potentially

at trial. Additionally, the primary eyewitness in the homicide of D.J. passed away. Defendant had

much animus, some potentially misplaced, towards D.J., which would have served as potentially

mitigating evidence at trial. While the evidence against Defendant for the murder of A.S. was

stronger, the issue of Defendant’s mens rea and ability to form the required intent for

premeditation would have been a complicated issue for the jury to evaluate. Considering the

impact protracted litigation would continue to have on the victims’ families, a plea incorporating

Defendant’s some of the mitigating factors is sufficient and provides certainty in the outcome.

The family wants Defendant punished to the greatest extent possible. They were made aware of

the plea prior to it being entered and appeared to understand the reasons for a sentencing

agreement of 240 months. Several family members plan to address the Court at sentencing and a

Navajo interpreter will be needed.


                                                  3
       IV.     Conclusion

       Wherefore, for the reasons described above, the United States respectfully requests that

the Court accept the plea agreement in the above-captioned matter and sentence the Defendant to

240 months of incarceration followed by 60 months of supervised release and restitution as

required.


                                                       Respectfully submitted,

                                                       JOHN C. ANDERSON
                                                       United States Attorney

                                                       Electronically filed on June 12, 2019
                                                       Nicholas J. Marshall
                                                       Assistant U.S. Attorney
                                                       201 Third St. NW, Suite 900
I hereby certify that on June 12, 2019, the            Albuquerque, NM 87102
foregoing was filed electronically through the         (505) 346-7274
CM/ECF system, which caused counsel for the            (505) 346-7296 fax
defendant to be served by electronic means, as
more fully reflected on the Notice of Electronic
Filing.

/s/
NICHOLAS MARSHALL
Assistant United States Attorney




                                                   4
